882 N.E.2d 1054 (2008)
378 Ill.App.3d 654
In re JONATHAN P., Alleged to be a Person Subject to Involuntary Admission (The People of the State of Illinois, Petitioner-Appellee,
v.
Jonathan P., Respondent-Appellant).
No. 2-06-1244.
Appellate Court of Illinois, Second District.
January 14, 2008.
*1055 Veronique Baker, Director (Court-appointed), Inez Toledo (Court-appointed), Guardianship & Advocacy Commission, Chicago, for Jonathan P.
John A. Barsanti, Kane County State's Attorney, St. Charles, Lawrence M. Bauer, Deputy Director, Diane L. Campbell, State's Attorneys Appellate Prosecutor, Elgin, for the People.
Justice HUTCHINSON delivered the opinion of the court:
Respondent, Jonathan P., appeals from the trial court's order authorizing the involuntary administration of psychotropic medication to him for up to 90 days pursuant to section 2-107.1 of the Mental Health *1056 and Developmental Disabilities Code (the Code) (405 ILCS 5/2-107.1 (West 2006)). Respondent contends that the order should be reversed because it fails to comply with the Code in that it does not name the persons authorized to administer the medication. The State confesses error. We reverse.
On December 8, 2006, respondent's psychiatrist at the Elgin Mental Health Center filed a petition requesting authorization to administer involuntary medication to respondent. Following an evidentiary hearing, the trial court concluded that the State met its burden of showing, with clear and convincing evidence, that respondent was in need of involuntary medication. The trial court's order authorizing involuntary treatment did not specify who was to administer the medication. Respondent timely appeals.
Initially, we note that the trial court's order was effective for no more than 90 days and thus has expired, making this case moot. However, as the issue presented is "`capable of repetition, yet evading review'" (In re Barbara H., 183 Ill. 2d 482, 491, 234 Ill. Dec. 215, 702 N.E.2d 555 (1998), quoting In re A Minor, 127 Ill. 2d 247, 258, 130 Ill. Dec. 225, 537 N.E.2d 292 (1989)), we consider respondent's appeal.
Respondent argues that the trial court's order violated section 2-107.1 of the Code because it did not designate the persons authorized to administer medication. See 405 ILCS 5/2-107.1(a-5)(6) (West 2006). Section 2-107.1(a-5)(6) provides that an order authorizing the administration of psychotropic medication "shall designate the persons authorized to administer the authorized involuntary treatment under the standards and procedures of this subsection." 405 ILCS 5/2-107.1(a-5)(6) (West 2006). The purpose of this requirement is to ensure involvement by a qualified professional familiar with the respondent's individual situation and health status. In re Cynthia S., 326 Ill. App. 3d 65, 68-69, 259 Ill. Dec. 959, 759 N.E.2d 1020 (2001). Because the involuntary administration of medication affects important liberty interests, strict compliance with statutory procedures is required. In re Lisa G.C., 373 Ill.App.3d 586, 590, 313 Ill. Dec. 67, 871 N.E.2d 794 (2007). Thus, the failure to name specific individuals who are authorized to administer the medication warrants reversal. Cynthia S., 326 Ill.App.3d at 69, 259 Ill. Dec. 959, 759 N.E.2d 1020. Although respondent failed to raise this issue in the trial court, important liberty interests are involved and, therefore, we address it as plain error. See 134 Ill.2d R. 615(a); In re Richard C., 329 Ill.App.3d 1090, 1094, 264 Ill. Dec. 234, 769 N.E.2d 1071 (2002); Cynthia S., 326 Ill.App.3d at 68, 259 Ill. Dec. 959, 759 N.E.2d 1020.
The parties dispute the applicable standard of review. It is true that, on review, the trial court's factual findings are entitled to great deference because the trial court stands in the best position to weigh the credibility of the witnesses; thus, the trial court's factual findings will be reversed only if they are manifestly erroneous. See In re Christopher P., 342 Ill. App. 3d 336, 341, 276 Ill. Dec. 970, 795 N.E.2d 323 (2003) (applying "manifestly erroneous" standard to the trial court's factual findings); see also In re Dorothy W., 295 Ill.App.3d 107, 108, 229 Ill. Dec. 615, 692 N.E.2d 388 (1998) (same). However, here we are not asked to review the trial court's factual findings but rather to decide whether its order strictly complied with the statute. This presents a question of law, which we review de novo. See Lisa G.C., 373 Ill.App.3d at 590, 313 Ill. Dec. 67, 871 N.E.2d 794 (whether the State strictly complied with the procedural requirements of the Code is a question of law to be *1057 reviewed de novo); In re Leslie H., 369 Ill.App.3d 854, 856, 308 Ill. Dec. 445, 861 N.E.2d 1010 (2006) (same).
Here, it is uncontroverted that the order fails to designate who is authorized to administer psychotropic medication to respondent. Therefore, the order does not comply with the Code and must be reversed. See Richard C., 329 Ill.App.3d at 1094, 264 Ill. Dec. 234, 769 N.E.2d 1071. A remand is not necessary, since the administration of medication has been terminated according to the terms of the order. Richard C., 329 Ill.App.3d at 1094, 264 Ill. Dec. 234, 769 N.E.2d 1071.
The judgment of the circuit court of Kane County is reversed.
Reversed.
BYRNE, P.J., and BOWMAN, J., concur.